EXHIBIT 10.7



EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this "Agreement"), dated December 31, 2003,
is entered into by and among COMMERCE ONE, INC., a Delaware corporation (the
"Company") and COMVEST INVESTMENT PARTNERS II LLC, a Delaware limited liability
company ("ComVest") and DCC Ventures, LLC, a Nevada limited liability company
("DCC" and together with "ComVest," the "Holders"), as a material inducement for
the Holders to purchase Notes having an aggregate principal amount of Five
Million Dollars ($5,000,000) (the "Notes") and related warrants (the "Warrants")
in accordance with the terms of that certain Note and Warrant Purchase
Agreement, dated on or about the date hereof (the "Purchase Agreement"). All
capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Purchase Agreement.

NOW, THEREFORE, the Company and the Holders hereby agree as follows:

1. Definitions. In addition to those terms defined elsewhere in this Agreement,
the following terms shall have the following meanings wherever used in this
Agreement:

"Act" shall mean the Securities Act of 1933, as amended, and any successor
statute from time to time.

"Common Stock" shall mean shares of common stock, part value $.0001 per share,
of the Company.

"Conversion Registrable Securities" shall mean all shares of common stock, par
value $.0001 per share, of the Company (the "Common Stock") that are issuable
upon conversion of the Notes in accordance with their terms or any shares issued
in exchange therefor, or replacement thereof., from time to time.

"Costs and Expenses" shall mean all of the costs and expenses relating to any
subject Registration Statement, including but not limited to registration,
filing and qualification fees, reasonable blue sky expenses, costs of listing
any shares of Common Stock on any national securities exchange automated
quotation system, printing expenses, fees and disbursements of counsel and
accountants to the Company, and reasonable fees and disbursements of a single
counsel to the Holders (such fees and disbursements not to exceed $20,000 per
Registration); provided, however, that underwriting discounts and commissions
attributable solely to the securities registered for the benefit of Holders,
fees and disbursements of any additional counsel to Holders, and all other
expenses attributable solely to Holders shall be borne by each subject Holder.

"Excluded Registration Statement" shall mean a registration statement relating
solely to the registration of the sale of securities (i) other than for cash,
(ii) to participants in a Company stock plan or employee benefit plan, agreement
or arrangement, (iii) in a transaction


--------------------------------------------------------------------------------


covered by Rule 145 under the Act or the resale of securities issued in such a
transaction, and (iv) issuable upon the conversion or exchange of debt
securities and/or upon the exercise of securities issued in connection with a
debt offering.



"Existing Registration Rights Agreements" shall mean, collectively (i) the
Registration Rights Agreement by and between the Company and BayStar Capital II,
L.P. ("Baystar"), dated July 10, 2003, (ii) the Investor Rights Agreement by and
between the Company and SAP AG, dated June 28, 2001 and (iii) the Registration
Rights Agreement by and among the Company, FordMotor Company and General Motors
Corporation, dated December 8, 2000.

"Registrable Securities" shall mean all Warrant Registrable Securities and
Conversion Registrable Securities, held from time to time by the Holders;
provided, however, that such Registrable Securities shall cease to be
Registrable Securities upon the occurrence of any of the following: (i) all such
Registrable Securities are sold pursuant to any registration statement filed by
the Company with the SEC, pursuant to Rule 144 promulgated under the Act or
pursuant to any other exemption from registration under the Act or (ii) they may
be sold, subject to any applicable volume limitations, in open market
transactions pursuant to any applicable exemption from the registration
requirements of the Act, including without limitation Rule 144(k) promulgated
thereunder (or any successor thereto).

"Registration" shall mean any registration or proposed registration of
Registrable Securities pursuant to a Registration Statement in respect to the
sale of any Registrable Securities.

"Registration Period" shall mean the period (i) beginning upon the earlier of
declaration of effectiveness of the Registration Statements provided for in
Section 2 hereof or declaration of effectiveness of any Registration Statement
provided for in Section 3 hereof that includes Registrable Securities and (ii)
ending on the earlier of the date that all Registrable Securities have ceased to
be Registrable Securities and the second anniversary of the date of this
Agreement.

"Registration Statement" shall mean any registration statement filed or to be
filed by the Company with the SEC.

"SEC" shall mean the United States Securities and Exchange Commission, or any
successor agency or agencies performing the functions thereof.

"Warrant Registrable Securities" shall mean the shares of Common Stock issuable
upon exercise of the Warrants or any shares issued in exchange for or
replacement thereof, from time to time.

2. Initial Registration. (a) The Company shall file a Registration Statement on
such form as the Company shall reasonably determine to be appropriate in respect
of all of the Registrable Securities within thirty (30) days (the "Filing Date")
following the date hereof and shall use its reasonable best efforts to cause
such Registration Statement to become effective as soon as practicable
thereafter, but in no event later than four (4) months following the date hereof
(the "Effective Date"). Subject to any Grace Period (as defined in Section 3(c)
hereof),


2

--------------------------------------------------------------------------------


the Company shall keep such Registration Statement effective until the end of
the Registration Period, prepare and file any necessary amendments and
supplements to such Registration Statement and the prospectus contained therein
during the Registration Period, and comply with the provisions of the Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement during the Registration Period.



(b) Alternatively, in the event the Company reasonably expects that the
Registration Statement on Form S-3 (File No. 333-108144) (the "Existing
Registration Statement") shall be declared effective prior to the date that the
Registration Statement contemplated bySection 2(a) above is required to be
declared effective, then the Company shall use its reasonable best efforts to
include all of the Registrable Securities in the Existing Registration Statement
if consented to by Baystar (which consent the Company will use its reasonable
best efforts to obtain) and if inclusion of such Registrable Securities would
not otherwise unreasonably delay the effectiveness of the Existing Registration
Statement. Any such Existing Registration Statement shall otherwise be subject
to the same requirements and same Registration Period as any Registration
Statement required to be filed in accordance with Section 2(a). If the Company
determines in good faith that it is unable to register all of the Registrable
Securities pursuant to the Existing Registration Statement (but may register
some of such securities pursuant to the Existing Registration Statement), the
Company shall so notify (the "Partial Registration Notice") the Holders as soon
as practicable. The Partial Registration Notice shall set forth the number of
Registrable Shares the Company will be able to include in the Existing
Registration Statement, if any. Within three (3) days following receipt of such
notice, the Holders shall notify the Company as to whether it has elected to
include that number of Registrable Securities covered by the Partial
Registration Notice and the Company shall use reasonable best efforts to include
such Registrable Securities in the Existing Registration Statement. If less than
all of the Registrable Securities are covered by the Existing Registration
Statementor if the Existing Registration Statement is unlikely to be filed or
declared effective prior to the Registration Statement required to be filed in
accordance with Section 2(a) above, then the Company shall register all of the
Registrable Securities in accordance with Section 2(a) above.



3. Piggyback Rights. (a) In addition to the foregoing and subject to the
provisions of this Agreement, in the event that the Company shall at any time
after the date hereof (and prior to the date of either Registration Statement
provided for in Section 2 hereof is declared effective by the SEC) propose to
file a Registration Statement (other than (i) an Excluded Registration Statement
or (ii) a Registration Statement required to be filed with respect to any of the
Existing Registration Rights Agreements, unless the inclusion of the Registrable
Securities in such Registration Statement has been agreed an consented to by the
holder of the Existing Registration Rights (which consent the Company shall use
its reasonable best efforts to obtain)), then the Company shall give to each
Holder written notice (the "Registration Notice") of the proposed filing of such
Registration Statement not less than twenty (20) days prior to such filing, and
shall, subject to the limitations provided in this Section 3, include in such
Registration Statement all or a portion of the Registrable Securities (owned by
each Holder, as and to the extent that such Holder may request same to be so
included by means of written notice given to the Company within twenty (20) days
after the Company's giving of the Registration Notice. Each Holder shall be
permitted to withdraw all or any part of its Registrable Securities from a
Registration Statement by written notice to the Company given at any time prior
to the effective


3

--------------------------------------------------------------------------------


date of the Registration Statement. In the event of the inclusion of all or a
portion of the Registrable Securities pursuant to this Section 3, the Company
shall bear all of the Costs and Expenses of such registration; provided,
however, that each Holder shall pay, pro rata based upon the number of its
Registrable Securities included therein, the underwriters' discounts,
commissions and compensation attributable solely to the inclusion of such
Registrable Securities in the overall public offering.



(b) Notwithstanding anything to the contrary contained herein, the Company's
obligation to include any Registrable Securities in a Registration Statement
filed under this Section 3 shall be subject to the following further conditions:

(i) The distribution for the account of the Holders shall be underwritten by the
same underwriters (if any) who are underwriting the distribution of the
securities for the account of the Company and/or any other persons whose
securities are covered by such Registration Statement, if any, and the Holders
shall enter into an agreement with such underwriters containing customary
indemnification and other provisions;

(ii) If, in connection with an underwritten public offering pursuant to a
Registration Statement, the purchase agreement to be entered into with the
managing underwriters contains or requires restrictions upon the sale of
securities of the Company by any of the Company, its officers, directors or
other principal stockholders, other than the securities which are to be included
in the proposed distribution, then such restrictions shall likewise be binding
upon the Holders, and if requested by the Company the Holders shall enter into a
written agreement to that effect; and (iii) If, in connection with an
underwritten public offering pursuant to a Registration Statement, the managing
underwriter(s) thereof shall advise the Company in writing that the securities
to be included in such Registration will not include all of the Registrable
Securities requested to be so included (but which shall not refer to any
securities held by or to be newly issued by the Company), then the Company will
promptly furnish each Holder of Registrable Securities covered by such
Registration Statement with a copy of such written statement and may require, by
written notice to each such Holder accompanying such written statement, that the
distribution of all or a specified portion of such Registrable Securities be
excluded from such distribution; and, in case of an exclusion of only a portion
of the Registrable Securities proposed to be included, the Registrable
Securities to be included shall (i) first be allocated to the Company, (ii) then
to the holders of registration rights unbder the Existing Registration Rights
Agreements in accordance with the terms and conditions of such agreements, and
(iii) then, to the Holders in proportion to the respective number of Registrable
Securities so requested to be registered pursuant to such Registration Statement
by all such Holders (or in such other proportions as such Holders may agree),
prior to inclusion of any other securities.

(c) Each Holder shall furnish in writing to the Company all information
concerning such Holder and its holdings of securities of the Company and its
affiliates as shall be required in connection with the preparation, filing,
amendment and supplementation of any Registration Statement covering any of such
Holder's Registrable Securities.


4

--------------------------------------------------------------------------------


4. Blackout Periods. The Company may suspend the Holders' sale or transfer of
Registrable Securities under a Registration Statement if the Company shall
furnish to the Holders a certificate (the "Grace Period Notice") signed by the
Chief Executive Officer of the Company stating that in the good faith judgment
of the Board of Directors of the Company it would be seriously detrimental to
the Company or its stockholders for such sales or transfers not to be suspended
(a "Grace Period"); provided, however, that the Company shall not so suspend the
Holders unless it similarly suspends the sale or transfer of securities by any
other holder of securities of the Company whose securities are covered by the
same or another Registration Statement (expressly including the holders of
securities under the Existing Registration Rights Agreements). In such event,
the Company's obligations under this Agreement to seek to have a Registration
Statement declared effective or kept effective shall be suspended for a Grace
Period not to exceed thirty (30) consecutive days during any ninety (90)-day
period; provided, however, that the Company may not exercise this right for more
than seventy-five (75) days in any one year period (an "Allowable Grace
Period"); provided, further, however, that the Company may not exercise this
right unless it also suspends the effectiveness of any other Registration
Statement (expressly including the Existing Registration Statement or any other
Registration Statement of the Company with respect to the securities of the
Company covered by the Existing Registration Rights Agreements) for the same
amount of time. Subject to the similar suspension of all other holders of
securities of the Company whose securities are covered by the same or another
Registration Statement, each Holder agrees that, upon receipt of any notice from
the Company of a Grace Period Notice, such Holder shall immediately discontinue
disposition of its Registrable Securities pursuant to any Registration
Statement(s) covering such Registrable Securities until such Holder's receipt of
the copies of the supplemented or amended prospectus contemplated by Section
4(e) hereof or receipt of notice from the Company that no such supplement or
amendment is required. During any Grace Period during which the Registrable
Securities are suspended from trading, then no other Registration Statements
shall be declared effective. Similarly, during any Grace Period during which the
effectiveness of any Registration Statement covering the Registrable Securities
is suspended, then trading under any other Registration Statement shall be
similarly suspended.

5. Registration Procedures. In the case of each Registration effected by the
Company in which Registrable Securities are to be sold for the account of any
Holder, the Company will use its good faith reasonable efforts to:

(a) furnish to counsel selected by each such Holder copies of all Registration
Statements or prospectuses or any amendments or supplements thereto proposed to
be filed with the SEC, which documents will be subject to review by such counsel
before filing solely with regard to any information contained therein which
pertains to the subject Holder;



(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective during the Registration
Period (or, with respect to Registration Statement filed in accordance with
Section 3 hereof, for such shorter or longer period covered thereby) and to
comply with the provisions of the Act with respect to the disposition of all
securities covered by such Registration Statement during such period;


5

--------------------------------------------------------------------------------


(c) furnish to each such Holder such number of copies of such Registration
Statement, each amendment and supplement thereto, the prospectus included in
such Registration Statement (including each preliminary prospectus) and such
other documents as the Holder may reasonably require in order to facilitate the
disposition of the Registrable Securities held by the Holder;

(d) register or qualify such Registrable Securities under such other securities
or blue sky laws of such states as may be reasonably required and do any and all
other acts and things which may be reasonably necessary or advisable to enable
each subject Holder to consummate the disposition of the Registrable Securities
in such jurisdictions (provided that the Company will not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (ii) subject itself
to taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction);

(e) notify each such Holder, at any time when a prospectus relating to a
Registration Statement is required to be delivered under the Act, of the
happening of any event as a result of which the prospectus included in a
Registration Statement contains an untrue statement of a material fact or omits
to state any fact necessary to make the statements therein not materially
misleading, and prepare a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchaser(s) of Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not materially
misleading; and

(f) effective not later than the effectiveness of the subject Registration
Statement, cause all subject Registrable Securities to be listed for trading on
each national securities exchange or or automated quotation system on which the
Common Stock is then listed.

6. Indemnification by the Company.

(a) In the event that the Company has used its reasonable best efforts and has
otherwise acted in good faith to effect the registration of the Registrable
Securities in accordance with Section 2 hereof but the SEC has failed to declare
effective any such Registration Statement by the Effective Date, then the
Company shall pay the Holders a cash payment in the aggregate amount of One
Thousand Dollars ($1,000) for each day after the Effective Date during which
such Registration Statement has not been declared effective by the SEC. Such
amount shall be paid to the Holders on a pro rata basis. Such payment shall be
due on the earlier of (i) three (3) days following the date on which such
Registration Statement is declared effective or (ii) the last day of any
calendar month during which such delay is or continues to be incurred. In the
event the Company otherwise materially breaches or materially fails to perform,
as applicable, any representation, warranty or covenant contained in this
Agreement, the Company shall indemnify each Holder from and against any claim,
loss, cost, charge or liability of any kind, including amounts paid in
settlement and reasonable attorneys' fees, which may be incurred by the Holder
as a result of the any such failure or breach,with such indemnification to be
made within thirty (30) days of receipt of written request therefor.

(b) The Company shall indemnify and hold harmless each Holder, any underwriter
(as defined in the Act) for any Holder, each officer and director of a Holder,
legal counsel and accountants for a Holder, and each person, if any, who
controls a Holder or such underwriter


6

--------------------------------------------------------------------------------


within the meaning of the Act, against any expenses, costs, claims, damages or
liabilities, including amounts paid in settlement (and reasonable attorney's
fees) (collectively, the "Losses"), to which such Holder or any other such
indemnified person becomes subject, under the Act or any rule or regulation
thereunder, insofar as such Losses(or related actions (i) are caused by any
untrue statement or alleged untrue statement of any material fact contained in
any preliminary prospectus (if used prior to the effective date of the
Registration Statement), or contained, on the effective date thereof, in any
Registration Statement of which Registrable Securities were the subject, the
prospectus contained therein, any amendment or supplement thereto, or (ii) arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (iii) arise out of any violation by the Company of
the Act or any rule or regulation thereunder applicable to the Company and
relating to actions or omissions otherwise required of the Company in connection
with such Registration Statement. The Company shall reimburse each Holder and
any such other indemnified person for any legal or other expenses reasonably
incurred by such Holder or such other indemnified person in connection with
investigating, defending or settling any such Loss; provided, however, that the
Company shall not be liable to any such persons in any such case to the extent
that any such Loss arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information furnished to the Company in writing by such
person expressly for inclusion in any of the foregoing documents. This indemnity
shall not apply to amounts paid in settlement of any such Loss if such
settlement is effected without the consent of the Company.



7. Indemnification by the Holders. Each Holder shall indemnify and hold harmless
the Company, each of its directors, each of its officers who has signed a
Registration Statement, legal counsel and accountants for the Company, each
person (if any) who controls the Company within the meaning of the Act and any
underwriter (as defined in the Act) for the Company, against any Losses to which
the Company or any other such indemnified person may become subject under the
Act or any rule or regulation thereunder or otherwise to the extent that such
Losses (or related actions) (i) are caused solely by any untrue statement or
alleged untrue statement of any material fact contained in any preliminary
prospectus (if used prior to the effective date of the Registration Statement),
or contained, on the effective date thereof, in any Registration Statement of
which such Holder's Registrable Securities were the subject, the prospectus
contained therein, any amendment or supplement thereto, or (ii) arise out of or
are based solely upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with information furnished
to the Company by such Holder, in writing, expressly for inclusion in any of the
foregoing documents; provided, however, that the aggregate liability of any
Holder shall not be greater than the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation. This indemnity shall not apply to amounts paid in settlement of any
such Loss or related action if such settlement is effected without the consent
of the subject Holder.

8. Additional Provisions.


7

--------------------------------------------------------------------------------


(a) Each Holder and each other person indemnified pursuant to Section 6 above
shall, in the event that it receives notice of the commencement of any action
against it which is based upon an alleged act or omission which, if proven,
would result in the Company's having to indemnify it pursuant to Section 6
above, promptly notify the Company, in writing, of the commencement of such
action and permit the Company, if the Company so notifies such Holder or other
indemnified person within thirty (30) days after receipt by the Company of
notice of the commencement of the action, to participate in and to assume the
defense of such action with counsel reasonably satisfactory to such Holder;
provided, however, that such Holder or other indemnified person shall be
entitled to retain its own counsel at its own expense. The omission to notify
the Company promptly of the commencement of any such action shall not relieve
the Company of any liability to indemnify such Holder or such other indemnified
person, as the case may be, under Section 6 above, except to the extent that the
Company shall suffer any loss by reason of such failure to give notice, and
shall not relieve the Company of any other liabilities which it may have under
this or any other agreement.

(b) The Company and each other person indemnified pursuant to Section 7 above
shall, in the event that it receives notice of the commencement of any action
against it which is based upon an alleged act or omission which, if proven,
would result in any Holder having to indemnify it pursuant to Section 7 above,
promptly notify such Holder or other indemnified person, in writing, of the
commencement of such action and permit such Holder, if such Holder so notifies
the Company within thirty (30) days after receipt by such Holder of notice of
the commencement of the action, to participate in and to assume the defense of
such action with counsel reasonably satisfactory to the Company; provided,
however, that the Company or other indemnified person shall be entitled to
retain its own counsel at the Company's expense. The omission to notify any
Holder promptly of the commencement of any such action shall not relieve such
Holder of liability to indemnify the Company or such other indemnified person,
as the case may be, under Section 6 above, except to the extent that the subject
Holder shall suffer any loss by reason of such failure to give notice, and shall
not relieve such Holder of any other liabilities which it may have under this or
any other agreement.

(c) No indemnifying party, in the defense of any such claim or litigation,
shall, except with the consent of each indemnified party, consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation. Each indemnified party shall furnish such information regarding
itself or the claim in question as an indemnifying party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

(d) If a court of competent jurisdiction determines that the foregoing indemnity
provided under Sections 6 and 7 above is unavailable, or is insufficient to hold
harmless an indemnified party, then the indemnifying party shall contribute to
the amount paid or payable by the indemnified party as a result of such losses,
claims, damages, liabilities or expenses (A) in such proportion as is
appropriate to reflect the relative benefits received by the indemnifying party
on the one hand and the indemnified party on the other, or (B) if the allocation
provided by clause (A) above is not permitted by applicable law, or provides a
lesser sum to the indemnified party than the amount hereinafter calculated, in
such proportion as is appropriate to reflect not only the relative benefits
received by the indemnifying party on the one hand and the indemnified party


8

--------------------------------------------------------------------------------


on the other, but also the relative fault of the indemnifying party and the
indemnified party, as well as any other relevant equitable considerations. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.



9. Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be given in accordance with Section 14(e)
of the Purchase Agreement.

10. Waiver and Amendment. No waiver, amendment or modification of this Agreement
or of any provision hereof shall be valid unless evidenced by a writing duly
executed by the Company and Holder in accordance with Section 9 of the Security
Agreement. No waiver of any default hereunder shall be deemed a waiver of any
other, prior or subsequent default hereunder.

11. Governing Law. This Agreement shall be governed by, construed under and
interpreted and enforced in accordance with laws of the State of Delaware,
without giving effect to principles of choice of law. Any action or proceeding
arising out of or relating to this Agreement shall be commenced in a federal or
state court having competent jurisdiction in the State of New York, and for the
purpose of any such action or proceeding, each of the parties and any assignees
thereof submits to the personal jurisdiction of the State of New York. The
parties hereby irrevocably consent to the exclusive personal jurisdiction of any
state or federal court for New York County in the State of New York or the
Southern District of New York. The parties hereby waive any objection to venue
and any objection based on a more convenient form in any action instituted under
this Agreement.

12. Captions. The captions and Section headings used in this Agreement are for
convenience only, and shall not affect the construction or interpretation of
this Agreement or any of the provisions hereof.

13. Entire Agreement. This Agreement constitutes the sole and entire agreement
and understanding between the parties hereto as to the subject matter hereof,
and supersedes all prior discussions, agreements and understandings of every
kind and nature between them as to such subject matter.

14. No Third Party Beneficiaries. Except as expressly provided herein, this
Agreement is not intended to confer upon any person any rights or remedies
hereunder.



15. Assignment. The Holders may transfer or assign their respective rights and
obligations hereunder only in accordance with Section 14(a) of the Purchase This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.



16. Term. This Agreement shall terminate upon the expiration of the Registration
Period; provided, however, that the parties' rights and obligations under
Sections 6 and 7 shall survive any termination of this Agreement.


9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF

, the parties have executed this Agreement as of the 30th day of December, 2003.



COMMERCE ONE, INC.



 

By: /s/ Mark B. Hoffman

Name:

Title:



COMVEST INVESTMENT PARTNERS II LLC



 

By: /s/ Harold Blue

Name:

Title:



DCC VENTURES, LLC



By: /s/ Michael T. Davies

Name: Michael T. Davies

Title: Secretary & Treasurer




10

--------------------------------------------------------------------------------
